t c memo united_states tax_court paul l hickey and nellida f hickey petitioners v commissioner of internal revenue respondent docket no 8662-o02l filed date karen lynne baker and rollin g thorley for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented as explained in detail below we shall grant respondent’s motion in part and deny it in part background on date respondent issued to petitioners separate notices of determination concerning collections action s under sec_6320 and or with regard to their unpaid taxes for and on date respondent issued to petitioner paul l hickey a notice_of_determination concerning collection action s under sec_6320 and or with regard to his unpaid tax for on date petitioners filed a complaint with the u s district_court for the district of nevada district_court challenging the notices of determination dated date on date petitioners filed an amendment to original complaint with the district_court seeking to amend their complaint to challenge the notice_of_determination dated date on date the government filed a motion to dismiss the district_court action on date the district_court entered a judgment on its order dismissing petitioners’ complaint for lack of subject matter jurisdiction the district_court observed in its order that petitioners would have thirty days in which to bring their claim in the tax_court unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure on date petitioners filed with the district_court a motion for reconsideration on date the district_court entered an order denying petitioners’ motion for reconsideration on date petitioners filed with this court a petition for lien or levy action challenging the notices of determination dated date and date the petition arrived at the court in an envelope bearing a private postage meter postmark dated date in response to the petition respondent filed a motion to dismiss for lack of jurisdiction respondent asserted that the court was without jurisdiction to review the notices of determination dated date because petitioners failed to file their petition with the court within days of the district court’s judgment and order entered date dismissing petitioners’ complaint respondent also argued that the court lacked jurisdiction to review the notice_of_determination dated date relying on 115_tc_114 respondent asserted that petitioners’ amendment to original complaint filed with the district_court on date was not filed within days of the notice_of_determination dated date see sec_6330 at the time that their petition was filed petitioners resided in las vegas nv q4e- petitioners filed an objection to respondent’s motion to dismiss this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and was heard in contrast there was no appearance by or on behalf of petitioners at the hearing nor did petitioners file with the court a written_statement under rule c the provisions of which were noted by the court in its order setting respondent’s motion for hearing during the hearing counsel for respondent informed the court that respondent had reconsidered his position and concluded that the petition was timely filed with regard to the notices of determination dated date in particular respondent asserted that because the petition was mailed to the court on date a date within days of the district court’s date order denying petitioners’ motion for reconsideration the petition was timely filed with regard to the notices of determination dated date following the hearing respondent filed a supplement to his motion to dismiss in the supplement respondent elaborated on his position with regard to the notices of determination dated date however respondent maintained his original position that the petition was untimely with regard to the notice_of_determination dated date - - by order dated date the court directed petitioners on or before date to file a response if any to respondent’s supplement petitioners did not respond to the court’s order discussion sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection by lien or levy until the taxpayer has been given notice of and the opportunity for an administrative review of the proposed collection action in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 the court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review see 116_tc_263 114_tc_492 see also rule b when the commissioner issues a determination_letter to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer will have days to file a petition for review with the tax_court or a federal district_court as appropriate offiler v commissioner supra pincite -- - the flush language of sec_6330 provides ifa court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court in mccune v commissioner supra we held that we lacked jurisdiction under sec_6330 inasmuch as the taxpayer failed to file his initial petition with the district_court within days of the notice_of_determination a jurisdiction with respect to the notices of determination dated date although respondent now asserts that the court has jurisdiction to review the notices of determination dated date jurisdiction cannot be conferred on the court by agreement of the parties 119_tc_356 a jurisdictional issue can be raised by either party or the court sua sponte at any stage of the proceedings id pincite 96_tc_10 the record shows that petitioners timely filed their complaint with the district_court on date ie within days of the notices of determination dated date however the question remains whether petitioners filed their petition with this court within days of the district court’s determination that petitioners filed their appeal with the wrong court as required under the flush language of sec_6330 quoted above - although the district_court first entered a judgment on its order dismissing petitioner’s complaint on date petitioners filed on date a motion for reconsideration or more appropriately a motion to alter or amend the judgment under fed r civ p e the district_court considered petitioners’ motion in due course and denied the same by order entered date petitioners then mailed their petition to the court on date and the petition was received and filed on date applying the timely mailing timely filing rule set forth in sec_7502 it follows that the petition was filed with the court within days of the district court’s date order under the particular circumstances of this case we agree with respondent that the petition was timely filed under sec_6330 with regard to the notices of determination dated date we conclude that the district court’s order entered date as opposed to the district court’s order entered date served as the determination that started the 30-day time period running within which petitioners were required fed r civ p e provides that a motion to alter or amend a judgment must be filed no later than days after entry of the judgment fed r civ p a provides when the period of time prescribed or allowed is less than days intermediate saturdays sundays and legal holidays shall be excluded in the computation excluding saturdays sundays and the federal_holiday for presidents’ day petitioners’ motion was filed with the district_court within days of the district court’s judgment and order entered date --- - to file their petition with this court our holding on this issue is informed in large part by fed r app p a a iv which provides that the time for filing an appeal from a district_court judgment runs for all parties from the entry of an order disposing of a timely filed motion under fed r civ p in the absence of a specific statutory provision defining the determination referred to in sec_6330 it is appropriate in this case to treat the district court’s order denying petitioners’ timely motion under fed r civ p e as the operative determination b jurisdiction with respect to the notice_of_determination dated date respondent argues that the court lacks jurisdiction to review the notice_of_determination issued to petitioner paul l hickey on date on the ground that petitioners’ amendment to original complaint filed with the district_court on date was not filed within days of the notice_of_determination we agree by virtue of sec_7503 the 30-day filing period within which petitioner paul l hickey had to challenge the notice_of_determination dated date expired on friday date a date that was not a legal_holiday in the district of columbia thus petitioners’ amendment to original complaint which was filed with the district_court on monday september - was not timely filed nor does petitioners’ amendment to original complaint relate back to their original complaint filed date fed r civ p c provides that an amendment of a pleading relates back to the date of the original pleading when the claim or defense asserted in the amended pleading arose out of the conduct transaction or occurrence set forth in the original pleading it is well settled that each taxable_year is the origin of a new liability and of a separate cause of action 333_us_591 see 66_tc_105 accordingly petitioners’ amendment to original complaint which challenged respondent’s determination to proceed with collection of petitioner paul l hickey’s taxes for does not relate back to the original complaint which challenged respondent’s determination to proceed with collection of petitioners’ taxes for and consistent with the preceding discussion and this court’s holding in 115_tc_114 it follows that we must dismiss this case for lack of jurisdiction with regard to the notice_of_determination dated date the record in this case provides no basis to conclude that petitioner paul l hickey a resident of las vegas nv delivered his amendment to original petition to the district_court other than by hand -- - to reflect the foregoing an order will be issued granting respondent’s motion to dismiss for lack of jurisdiction as supplemented in part and denying such motion in part
